Citation Nr: 0832010	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran testified before the undersigned at a 
videoconference hearing in August 2006.  A transcript of that 
hearing is of record.  

The Board remanded this matter in August 2007 for further 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.

There is evidence in the record that the veteran raised the 
issue of high blood pressure in his March 2005 statement.  
The Board noted in its August 2007 remand that it was unclear 
whether this statement was intended to raise a claim of 
entitlement to service connection for high blood pressure, 
and so it referred this potential claim to the RO for 
appropriate action.  Since it does not appear that the RO has 
engaged in any development specifically for this, the 
potential claim for service connection for high blood 
pressure, as either incurred or aggravated during active 
military service, is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. The 
veteran's back condition is not etiologically related to 
service.

2.  The claims file does not include competent medical 
evidence of a nexus between any back or neck disorder and the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a back disorder is 
not warranted.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Entitlement to service connection for a neck disorder is 
not warranted.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

Service treatment records reflect that the veteran presented 
with complaints of back pain in October 1981.  On examination 
no abnormal findings were documented.  The assessment was 
strain.  The veteran again complained of back pain in March 
1982, after lifting sandbags.  The diagnoses were sprained 
back muscles, low back pain, and muscle strain.  The Board 
additionally observes that the veteran reported in March 1982 
that although pain started in the lower back, the pain had 
spread over the entire back.  He also reported intermittent 
pain in the upper spinal area, which was assessed as deltoid 
muscle strain in April 1982.  

VA treatment records from December 2002 to December 2005 
reflect that the veteran presented in December 2002 to 
establish care with VA.  He indicated no previous source of 
health care and reported that he was not currently seeing any 
non-VA physicians.  The veteran complained of intermittent 
discomfort from the base of his neck to his lower back, 
adding that symptoms were aggravated by prolonged standing.  
He noted occasional leg pain but denied numbness and motor 
deficit.  The assessment was arthralgia in the entire back.  
December 2002 X-rays revealed an unremarkable lumbar spine.  

In May 2004 the veteran complained of neck problems with 
radiating pain to both shoulders for the previous few years.  
The veteran reported that he worked in a place where he 
lifted heavy objects, and this is when his neck hurt most.  
The pertinent diagnosis was neck pain, most probably 
degenerative joint disease.  A May 2004 X-ray of the cervical 
spine revealed spondyltic changes encroaching intervertebral 
foramina at C3-4, bilaterally, C4-5 on the right.  

In January 2005 the veteran continued to complain of neck 
pain.  The diagnosis was neck pain.  The physician noted that 
an X-ray of the cervical spine revealed degenerative joint 
disease with foramen encroachment.  VA treatment record, from 
December 2005, includes a pertinent diagnosis of a back 
disorder. 

At the August 2006 videoconference hearing before the 
undersigned the veteran testified that he believed his 
current medical conditions were related to service.  The 
veteran indicated that he has constant pain in his back and 
in his neck.  He stated, however, that no doctor had told him 
that his claimed conditions were a result of his service.  
His brother-in-law further testified that the veteran had 
experienced a great deal of pain and discomfort as a result 
of his claimed conditions, and that it would be pretty safe 
to say that these conditions were incurred in service.  The 
veteran added that none of his claimed disabilities came up 
during service.  

While the veteran and his brother-in-law testified in August 
2006 that the claimed disabilities are related to service, as 
laypersons, they are not competent to express an opinion as 
to medical causation, as neither has claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board remanded this case in August 2007 for a medical 
examination to ascertain the current status of the veteran's 
back and neck disorders and to offer an opinion as to whether 
it is as likely as not that any then existing back and/or 
neck condition was etiologically related to the veteran's 
service.  

A September 2007 VA examiner, who reviewed the veteran's 
entire claims file, noted that the veteran reported that he 
does not remember any direct injury in the military that 
would be related to his pain, but over the years he had aches 
and pains.  A review of the veteran's service treatment 
records shows incidents where the veteran was treated for 
back pain while in the military, but no related trauma.  At 
the time the veteran was seen in service, there was no 
evidence of swelling, spasms or dislocation and no 
sensitivity to touch; he was diagnosed with a sprained 
muscle.  

The VA examiner related the veteran's reported post-service 
work history, which consisted of warehouse work, which 
involved heavy lifting; daycare, working at a restaurant and 
working as a distribution operator, which did not involve 
heavy lifting.  The veteran stated he had pain in the neck 
and lower back, with occasional pain down the left hip and 
leg.  He used Motrin for pain as needed and had flare-ups a 
couple times a week, which last several hours.  In reviewing 
the veteran's history of x-rays, the veteran displayed a 
compression facture, indeterminate age at the T12, which is 
not the location of his pain.  The veteran had an otherwise 
unremarkable lumbosacral spine, other than possible minimal 
degenerative changes at the SI joints. 

On physical examination, the veteran's cervical spine had no 
evidence of fatigue, spasm, tenderness, pain or weakness and 
the veteran had full range of motion of the neck.  There was 
no limitation with repetitive use.  The thoracic spine showed 
no tenderness on palpation and the lumbar sacral spine showed 
no tenderness on palpation, as well as no objective evidence 
of weakness, pain, spasms or fatigue.  The examiner diagnosed 
compression fracture, T12, unknown age and mild degenerative 
disease of the lumbosacral spine.  The examiner commented 
that at the time a cervical spine disorder was not 
appreciated, and the cervical spine was shown to be normal.  
The examiner opined that she was unable to find a connection 
between the veteran's current medical disorders and his 
military service.  The examiner's rationale was that the 
veteran went from his discharge in 1984 to 2000 without any 
treatment for the back and had risk factors at a warehouse 
with lifting.  There was a May 2004 treatment note where the 
veteran complained of neck pain because of heavy lifting.  
The examiner stated that she could not determine if the 
veteran's current conditions were related to a military-
connected condition without pure speculation.

In this case the veteran's most recent diagnoses show he has 
a compression fracture, T12 of unknown age and mild 
degenerative disease of the lumbosacral spine.  The September 
2007 examination report did not reveal any condition for the 
cervical spine or neck, as it returned as normal.  The 
question that must be answered is whether or not the 
veteran's back condition and claimed neck condition are 
related to his military service.  The veteran's service 
treatment records reflect that the veteran experienced back 
pain during service.  

Although there were complaints of back and spinal pain in 
service as late as April 1982, there are no additional 
treatment records documenting back or neck pain and no 
indication that the reported in service pain was the result 
of anything other than an acute, transitory disorder.  

The earliest treatment records relating to any back disorder 
post military service date from 2000 or later.  The Court has 
indicated that the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
In this case, the claim was filed over 20 years after 
separation.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim). 

The veteran's latest medical examination does not show a 
currently diagnosed neck disorder.  Moreover, there is no 
medical evidence or opinion linking the veteran's back or 
neck pain to his military service.  The only competent 
medical evidence of record addressing the possibility of 
service connection is against the claims.  As noted above, in 
September 2007 a VA examiner opined that she was unable to 
find a connection between the veteran's current medical 
conditions and his military service.  She further stated that 
she could not determine if his conditions were related to a 
military-connected condition without pure speculation.  

Medical opinions that are speculative, general, or 
inconclusive in nature can not be employed to establish a 
link between a current disorder and an incident of military 
service and, consequently, do not provide any support for a 
claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not applicable, and the claims for service 
connection for a neck condition and a back condition must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection, by 
a letter in April 2005, before the adverse rating decision 
that is the subject of this appeal.  In March 2006, shortly 
after the Dingess decision was issued by the Court of Appeals 
for Veterans Claims, the veteran was given the specific 
notice required by Dingess, supra.  The Board concludes that 
VA has met its duty to notify the veteran concerning his 
claims.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The veteran was also given a VA examination 
in connection with the claims.  The veteran provided 
testimony before the undersigned at a videoconference 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  He 
has not indicated that there are any available additional 
pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


